Citation Nr: 1645596	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease. 

2.  Entitlement to an earlier effective date prior to June 7, 2007 for the award of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the August 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent rating, effective June 7, 2007, and a 30 percent rating, effective December 12, 2010.  Jurisdiction of this appeal was subsequently transferred to the RO in Columbia, South Carolina.  

In a July 2012 Decision Review Officer (DRO) decision, the RO increased the Veteran's coronary artery disease disability rating to 30 percent, effective June 7, 2007.  Inasmuch as a higher rating is available for coronary artery disease, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for coronary artery disease remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board notes that additional evidence was added to the record after the issuance of a July 2012 statement of the case.  This evidence, such as service treatment records and military personnel records, is duplicative of those that had been previously considered by the Agency of Original Jurisdiction (AOJ), and hence does not require a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).

In addition, the record reveals a June 1981 service connection claim for lower front teeth.  As this claim has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. 
§ 19.9(b) (2015).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for entitlement to service connection for coronary artery disease, claimed as due to service-connected diabetes mellitus, type II, on February 4, 2008.

2.  Service connection for coronary artery disease was granted, effective June 7, 2007, the date of receipt of the Veteran's original claim for diabetes mellitus, type II.  

3.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for coronary artery disease prior to June 7, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 7, 2007 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Pertinent Statutes and Regulations

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32   (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a). "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310 (a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet.App. 173, 181 (2006). 

Building on Roper, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not . . . establish that the original condition and the secondary condition must receive identical effective dates." Ellington v. Peake, 541 F.3d 1364, 1369   (Fed. Cir. 2008).  The Federal Circuit concluded that "the effective date for secondary conditions is governed by 38 C.F.R. § 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'"  Id. 

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease.  As the record documents that the Veteran served in Vietnam during the Vietnam War era, he is a Vietnam Veteran as defined in the regulations.  

According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, which includes coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued). 

Specific to Nehmer class members, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816 (c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (i.e. August 31, 2010 for coronary artery disease), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).  If the class member's claim referred to in § 3.816 (c)(1) and § 3.816 (c)(2) was received within one year of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.   38 C.F.R. § 3.816 (c)(3).  

III.  Analysis 

The Veteran contends that he is entitled to an effective date earlier than June 7, 2007, for the award of service connection for coronary artery disease because he had been diagnosed with this condition and/or suffered from a heart attack in October 1999 and had received continuous treatment for the condition thereafter.  See February 4, 2008 Claim; March 2011 Statement from the Veteran.  

The Veteran filed an initial claim for entitlement to service connection for coronary artery disease, claimed as due to service-connected diabetes mellitus, type II, on February 4, 2008.  In the August 2011 rating decision, the RO granted service connection for coronary artery disease, effective as of June 7, 2007, the date of receipt of the Veteran's claim for diabetes mellitus, type II.  As noted, the Veteran is a Vietnam Veteran as defined in the regulations.  

As the coronary artery disease claim was received by VA before the effective date of the regulation establishing a presumptive service connection for such disease (i.e. August 31, 2010), an earlier effective date under Nehmer and 38 C.F.R. § 3.816 is available to the Veteran.  38 C.F.R. § 3.816 (c)(2).  Therefore, the effective date of the award will be the later of the date of receipt for the Veteran's claim or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2).  

Notwithstanding the applicability of the retroactive provisions under 38 C.F.R. § 3.816, however, considering the record in light of the governing legal authority, the Board finds that no earlier effective date than June 7, 2007 is assignable.  

In this regard, the record does not show, and the Veteran does not assert, that he filed a formal or an informal claim for service connection for coronary artery disease prior to June 7, 2007.  While the clinical records indicate that the Veteran had suffered from a myocardial infarction in October 1999 and that he had been receiving treatment for his heart condition since then, see December 2003 VA treatment note; April 2006 VA treatment note, as noted previously, the mere presence of clinical evidence does not establish the Veteran's intent to seek service connection for a condition.  See Brannon, 12 Vet.App. at 35; Lalonde, 12 Vet.App. at 382.  

The record is otherwise silent as to correspondence or other written intent from the Veteran, dated prior to June 7, 2007, that could be construed as a claim for his heart condition.  The Board emphasizes that while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In the present case, the claims file contains no communication from the Veteran prior to June 7, 2007 that placed VA on notice as to potential entitlement to service connection for coronary artery disease.  Therefore, as these records do not indicate the Veteran's intent to establish service connection for coronary artery disease prior to June 7, 2007, an earlier effective date is not warranted in this instance.  

Furthermore, the record contains no application, statement or submission that may indicate an intent to apply for compensation for this covered herbicide disability within one year of separation from service (i.e. August 1976).  Therefore, assignment of an effective date of the day following his service discharge is not warranted.  See 38 C.F.R. § 3.816 (c)(3).  

While the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is bound by statute and regulation from assigning an earlier effective date than June 7, 2007.  That effective date was several months before the actual date of receipt of the claim for coronary artery disease (i.e. February 4, 2008), which the Board finds to be a generous interpretation of the regulations.  

Based on the foregoing, an earlier effective date than June 7, 2007 for the award of service connection for coronary artery disease is not assignable, and the claim for an earlier effective date must be denied, as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 7, 2007, for the award of service connection for coronary artery disease, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As for the remaining claim for an initial rating in excess of 30 percent for coronary artery disease, the Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination for his heart condition in May 2012.  Furthermore, the Veteran's representative has requested a new examination given the time period since that examination.  See September 2015 Appellant's Brief.  Therefore, in light of the time period since the May 2012 DBQ examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected coronary artery disease.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  The record shows the Veteran was admitted to hospital in July 2015, but the records associated with such a visit are not in his claims file.  

2.  After obtaining any outstanding records, schedule the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify, and comment on the nature, frequency, and/or severity (as appropriate) of all current coronary artery disease symptoms.  The examiner should discuss those findings in relation to the pertinent evidence of record, and any lay and/or clinical evidence suggesting that the Veteran's coronary artery disease symptoms have worsened.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


